DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (9,413,115) in view of Zhao (2017/0346232).
With regard to claim 1, Henry teaches, as shown in figures 1-2: “A receptacle cage 18 comprising: shielding walls 28 forming a module channel configured to receive a pluggable module 26, the shielding walls 28 including a top wall 100, a first side wall (bottom-right 28 in figure 1) extending from the top wall 100 to a bottom of the shielding walls 28 and a second side wall (top-left 28 in figure 1) extending from the top wall 100 opposite the first side wall to the bottom of the shielding walls 28, wherein the top wall 100, the first side wall and the second side wall form the module channel, the bottom of the shielding walls 28 being mounted to a host circuit board 16”.
Henry does not teach: “and a shroud extending from the top wall forming a cage polarization feature, wherein the top wall is non-planar to define the shroud, the shroud having a first shroud side wall, a second shroud side wall and a shroud top wall forming a trapezoidal shaped polarization feature channel configured to receive a polarization feature of the pluggable module”.
In the same field of endeavor before the effective filing date of the claimed invention, Zhao teaches, as shown in figures 1 and 3-4: “and a shroud 551 extending from the top wall 55 forming a cage polarization feature, wherein the top wall 55 is non-planar to define the shroud 551, the shroud 551 having a first shroud side wall (left slanted wall of 551 in figure 3), a second shroud side wall (right slanted wall of 551 in figure 3) and a shroud top wall (top wall of 551 in figure 3) forming a trapezoidal shaped polarization feature channel configured to receive a polarization feature 911 of the pluggable module 600”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Zhao with the invention of Henry in order to properly align the terminals (Zhao, paragraph 4).

With regard to claim 2, Henry as modified by Zhao teaches: “The receptacle cage of claim 1”, as shown above.
Zhao also teaches, as shown in figures 1 and 3-4: “wherein the shroud 551 is formed by the shielding walls being integral with the top wall 55”.

With regard to claim 3, Henry as modified by Zhao teaches: “The receptacle cage of claim 1”, as shown above.
Zhao also teaches, as shown in figures 1 and 3-4: “wherein the first shroud side wall is integral with the top wall 55 and extends non-parallel to the top wall 55, and wherein the second shroud side wall is integral with the top wall and extends non-parallel to the top wall 55”.

With regard to claim 4, Henry as modified by Zhao teaches: “The receptacle cage of claim 1”, as shown above.
	Zhao also teaches, as shown in figures 1 and 3-4: “wherein the first shroud side wall is
angled non-perpendicular to the shroud top wall and the second shroud side wall is angled non-
perpendicular to the shroud top wall”.

With regard to claim 5, Henry as modified by Zhao teaches: “The receptacle cage of claim 1”, as shown above.
Zhao also teaches, as shown in figures 1 and 3-4: “wherein the first shroud side wall is nonparallel to the second shroud side wall”.

With regard to claim 6, Henry as modified by Zhao teaches: “The receptacle cage of claim 1”, as shown above.
Zhao also teaches, as shown in figures 1 an 3-4: “wherein the receptacle cage 53 extends between a front end (lower-left end of the receptacle cage in figure 3) and a rear end (upper-right end of the receptacle cage in figure 3), the top wall 55 having a front edge at the front end, the front edge being continuous between the first side wall and the second side wall and extending along the shroud 551 over the polarization feature channel”.

With regard to claim 7, Henry as modified by Zhao teaches: “The receptacle cage of claim 1”, as shown above.
	Henry also teaches, as shown in figures 1-2 and 5-6: “further comprising a gasket 22 coupled to the top wall (top wall of 10 in figure 1), the gasket 22 having a plurality of spring fingers 88 deflectable relative to the top wall”.

With regard to claim 8, Henry as modified by Zhao teaches: “The receptacle cage of claim 7”, as shown above.
	Neither Henry nor Zhao teach: “wherein the gasket includes a base having a complementary shape as the top wall, the base extending along the first shroud side wall, the second shroud side wall and the shroud top wall, the base extending between the shroud and the first side wall, and the base extending between the shroud and the second side wall”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the gasket to have a base extending along the portions of the top wall between the shroud and the side walls in order to minimize EMI emissions around the whole top wall and the shroud (Henry, column 1 lines 24- 27).  Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 9, Henry as modified by Zhao teaches: “The receptacle cage of claim 7”, as shown above.
Neither Henry nor Zhao teach: “wherein the gasket has at least one spring finger extending along the first shroud side wall”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the parts of Henry as modified by Zhao so the gasket has at least one spring finger extending along the first shroud side wall in order to minimize EMI emissions around the whole top wall and the shroud (Henry, column 1 lines 24-27). Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

With regard to claim 10, Henry as modified by Zhao teaches: “The receptacle cage of claim 9”, as shown above.
Neither Henry nor Zhao teach: “wherein the spring finger along the first shroud side wall is deflectable in a first deflection direction non-orthogonal to a second deflection direction of the nearest spring finger along the top wall”.  However, Henry as modified by Zhao and modified above would have the spring finger along the first shroud wall deflectable in a first deflection direction non-orthogonal to a second deflection direction of the nearest spring finger along the top wall, since the spring finger along the first shroud side wall would deflect orthogonally to the first shroud side wall which is not parallel or orthogonal to the top wall and the nearest spring finger on the top wall would deflect in a direction orthogonal to the top wall, so the first and second deflection directions would be non-orthogonal to one another.

With regard to claim 11, Henry as modified by Zhao teaches: “The receptacle cage of claim 1”, as shown above.
Zhao also teaches, as shown in figures 1 and 3-4: “wherein the top wall 55 includes a panel, the shroud 551 extending upward from the panel”.

With regard to claim 12, Henry as modified by Zhao teaches: “The receptacle cage of claim 11”, as shown above.
Zhao also teaches, as shown in figures 1 and 3-4: “wherein the panel of the top wall 55 includes a first segment (to the upper-left of 551 in figure 3) between the first shroud side wall and the first side wall and a second segment (to the lower-right of 551 in figure 3) between the second shroud side wall and the second side wall, the first and second segments being coplanar”.

With regard to claim 13, Henry as modified by Zhao teaches: “The receptacle cage of claim 12”, as shown above.
Zhao also teaches, as shown in figures 1 and 3-4: “wherein the top wall 55 includes a first corner connecting the first segment and the first shroud side wall and a second corner connecting the second segment and the second shroud side wall, the top wall being continuous through the first corner and through the second corner”.

With regard to claim 14, Henry as modified by Zhao teaches: “The receptacle cage of claim 12”, as shown above.
Zhao also teaches, as shown in figures 1 and 3-4: “wherein the shroud 551 includes at least one curved portion between the first segment and the second segment”.

With regard to claim 15, Henry as modified by Zhao teaches: “The receptacle cage of claim 12”, as shown above.
Henry also teaches, as shown in figures 1-2: “further comprising a gasket 22 coupled to the top wall (top wall of 10 in figure 1), the gasket 22 having a plurality of spring fingers 88 deflectable relative to the top wall, the gasket 22 having at least one spring finger extending along the first segment”.
Henry does not teach: “the gasket having at least one spring finger extending along the first shroud side wall, the gasket having at least one spring finger extending along the second shroud side wall, and the gasket having at least one spring finger extending along the second segment”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the gasket to extend along the top wall and the shroud in order to minimize EMI emissions around the whole top wall and the shroud (Henry, column 1 lines 24-27).  Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).  Also, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the parts of Henry as modified by Zhao and as above so that at least one spring finger extends along each of the first segment, first shroud side wall, the second shroud side wall, and the second segment in order to minimize EMI emissions around the whole top wall and the shroud (Henry, column 1 lines 24- 27).  Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 16, Henry as modified by Zhao teaches: “The receptacle cage of claim 1”, as shown above.
	Neither Henry nor Zhao teach: “wherein at least one of the first shroud side wall, the second shroud side wall and the shroud top wall is curved”. However, this is a mere change in the shape of the first or second shroud side walls. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the first second side walls so that it is curved in order to be able to avoid having too sharp a transition from the top wall to the shroud top wall. Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 17, Henry as modified by Zhao teaches: “The receptacle cage of claim 1”, as shown above.
	Neither Henry nor Zhao teach: “wherein the shroud top wall is longer than the first shroud side wall and the second shroud side wall”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the size of the top wall to by longer than the first shroud side wall and the second shroud side wall in order to accommodate various widths of polarization features on different pluggable modules.  Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

With regard to claim 18, Henry teaches, as shown in figures 1-2: “A receptacle cage 18 comprising: shielding walls (100 and 28) forming a module channel configured to receive a pluggable module 26, the shielding walls including a top wall 100, a first side wall (bottom-right 28 in figure 1) extending from the top wall 100 and a second side wall (top-left 28 in figure 1) extending from the top wall 100 opposite the first side wall, wherein the top wall 100, the first side wall and the second side wall form the module channel, a bottom of the shielding walls being mounted to a host circuit board 16… and a gasket 22 having a plurality of deflectable spring fingers 88, the deflectable spring fingers 88 extending along the top wall 100”.4PATENT 
Henry does not teach: “TE-01086-CON (958-2890US2)a shroud extending from the top wall forming a cage polarization feature, wherein the top wall is non-planar to define the shroud, the shroud having a first shroud side wall, a second shroud side wall and a shroud top wall forming a trapezoidal shaped polarization feature channel configured to receive a polarization feature of the pluggable module”.
In the same field of endeavor before the effective filing date of the claimed invention, Zhao teaches, as shown in figures 1 and 3-4: “a shroud 551 extending from the top wall 55 forming a cage polarization feature, wherein the top wall 55 is non-planar to define the shroud 551, the shroud 551 having a first shroud side wall (left slanted wall of 551 in figure 3), a second shroud side wall (right slanted wall of 551 in figure 3) and a shroud top wall (top wall of 551 in figure 3) forming a trapezoidal shaped polarization feature channel configured to receive a polarization feature 911 of the pluggable module 600”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Zhao with the invention of Henry in order to properly align the terminals (Zhao, paragraph 4).
Henry does not teach the gasket “extending along the shroud”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the gasket to accommodate the shroud in order to minimize EMI emissions (Henry, column 1 lines 24-27). Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 19, Henry as modified by Zhao teaches: “The receptacle cage of claim 18”, as shown above.
Neither Henry nor Zhao teach: “wherein at least one of the spring fingers extend along the first shroud side wall and at least one of the spring fingers extend along the second shroud side wall”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the parts of Henry as modified by Zhao so the gasket has at least one spring finger extending along the first shroud side wall and second shroud side wall in order to minimize EMI emissions around the whole top wall and the shroud (Henry, column 1 lines 24-27). Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

With regard to claim 20, Henry as modified by Zhao teaches: “The receptacle cage of claim 18”, as shown above.
Neither Henry nor Zhao teach: “wherein at least one of the spring fingers extends into the polarization feature channel”. However, Henry teaches, as shown in figures 1-2 and 5-6, spring fingers 86 extending into the module channel. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the parts of Henry as modified by Zhao so that at least one spring finger extends into the polarization feature channel in order to minimize EMI emissions around the whole top wall and the shroud (Henry, column 1 lines 24-27). Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

With regard to claim 21, Henry teaches, as shown in figures 1-2: “A receptacle cage 18 comprising: shielding walls (100 and 28) forming a module channel configured to receive a pluggable module 26, the shielding walls including a top wall 100, a first side wall (bottom-right 28 in figure 1) extending from the top wall 100 and a second side wall (top-left 28 in figure 1) extending from the top wall 100 opposite the first side wall, wherein the top wall 100, the first side wall and the second side wall form the module channel, a bottom of the shielding walls being mounted to a host circuit board 16, the top wall 100 including a front edge at a front end of the receptacle cage 18 the front edge being continuous between the first side wall and the second side wall”.
Henry does not teach: “the front edge being non-planar; and a shroud extending from the top wall forming a cage polarization feature, the shroud having a first shroud side wall, a second shroud side wall and a shroud top wall forming a trapezoidal shaped polarization feature channel configured to receive a polarization feature of the pluggable module, wherein the front edge is non-planar to define a front edge of the shroud extending along the first shroud side wall, the shroud top wall, and the second shroud side wall”.
In the same field of endeavor before the effective filing date of the claimed invention, Zhao teaches, as shown in figures 1 and 3-4: “the front edge being non-planar; and a shroud 551 extending from the top wall 55 forming a cage polarization feature, the shroud 551 having a first shroud side wall (left slanted wall of 551 in figure 3), a second shroud side wall (right slanted wall of 551 in figure 3) and a shroud top wall (top wall of 551 in figure 3) forming a trapezoidal shaped polarization feature channel configured to receive a polarization feature 911 of the pluggable module 600, wherein the front edge is non-planar to define a front edge of the shroud 551 extending along the first shroud side wall, the shroud top wall, and the second shroud side wall”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Zhao with the invention of Henry in order to properly align the terminals (Zhao, paragraph 4).

With regard to claim 25, Henry as modified by Zhao teaches: “The receptacle cage of claim 1”, as shown above.
Neither Henry nor Zhao teach: “wherein the shroud is offset from a center of the top wall, the shroud located closer to the first side wall for keyed mating with the pluggable module”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move the shroud to be offset from the center of the top wall to be closer to the first side wall in order to make it easier to grip the mating pluggable module without interfering with the polarization feature.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (9,413,115) in view of Zhao (2017/0346232) and Bright et al. (2009/0264002).
With regard to claim 22, Henry as modified by Zhao teaches: “The receptacle cage of claim 1”, as shown above.
Neither Henry nor Zhao teach: “wherein the shielding walls include a bottom wall between the first side wall and the second side wall at the bottom, the bottom wall being mounted to the host circuit board”.
In the same field of endeavor before the effective filing date of the claimed invention, Bright teaches, as shown in figures 1-2: “wherein the shielding walls (34, 36, 32, and 40) include a bottom wall 28 between the first side wall 34 and the second side wall 36 at the bottom, the bottom wall 28 being mounted to the host circuit board 16”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Bright with the invention of Henry as modified by Zhao in order to ground the cage to the circuit board (Bright, paragraph 21).

With regard to claim 23, Henry as modified by Zhao teaches: “The receptacle cage of claim 1”, as shown above.
Neither Henry nor Zhao teach: “wherein the shielding walls include mounting tabs at the bottom, the mounting tabs being mounted to the host circuit board”.
In the same field of endeavor before the effective filing date of the claimed invention, Bright teaches, as shown in figures 1-2: “wherein the shielding walls (34, 36, 32, and 40) include mounting tabs 44 at the bottom, the mounting tabs 44 being mounted to the host circuit board 16”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Bright with the invention of Henry as modified by Zhao in order to ground the cage member body to the circuit board (Bright, paragraph 21).

With regard to claim 24, Henry as modified by Zhao teaches: “The receptacle cage of claim 1”, as shown above.
Neither Henry nor Zhao teach: “wherein the shielding walls include compliant pins at the bottom, the compliant pins being press fit into the host circuit board”.
In the same field of endeavor before the effective filing date of the claimed invention, Bright teaches, as shown in figures 1-2: “wherein the shielding walls (34, 36, 32, and 40) include compliant pins 44 at the bottom, the compliant pins 44 being press fit into the host circuit board 16”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Bright with the invention of Henry as modified by Zhao in order to hold the cage member body to the circuit board (Bright, paragraph 21).
Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831